Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a segmentation unit, a selection unit, an identification unit, a recording unit, and a classification unit in claims 1 and, 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. 	Claim 9 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Notice re prior art available under both pre-AIA  and AIA 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
7.	 Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the

the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. 	Claims (1-3, 7-8, 10, and 15-17) are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Smith, et al. (US 8,744,171 B1) or Claims (1, 4, 7-8, 10, and 14-17)  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pan, et al. (US 9,070,035 B2).
10. 	With regard to claim 1, Smith, et al. disclose a text classifying apparatus, comprising:
a segmentation unit, i.e., connected component extraction module, configured to segment an image into a plurality of lines of text, i.e., connected components (See for example, col. 10, lines 10-15); a selection unit, i.e., script/orientation determination module, configured to select a line of text from the plurality of lines of text (See for example, col. 10, lines 35-39); an identification unit, i.e., script/orientation determination module, configured to identify a sequence of classes, i.e., confidence scores associated with different scripts, corresponding to the selected line of text (See for example, col. 10, lines 39-43); a recording unit, i.e., script/orientation determination module, configured to record, for the selected line of text, a global class, i.e., the highest confidence score, corresponding to a class of the sequence of classes (See for example, col. 10, 
With regard to claim 2, the text classifying apparatus according to claim 1, wherein: 
the recording unit is configured to record, for the selected line of text: a frequency associated with each of the classes in the sequence of classes; and the confidence level which establishes whether the global class corresponds to a highest frequency class of the sequence of classes (See for example, col. 11, lines 14-47).
With regard to claim 3, the text classifying apparatus according to claim 1, wherein:
the selection unit is configured to select another line of text, if the confidence value is below a threshold; the identification unit configured to identify a plurality of sequences of classes corresponding to the selected lines of text; and the recording unit is configured to record, for the selected lines of text, the global class corresponding to a class of the plurality of sequences of classes (See for example, col. 13, lines 39-41; and items 712 and 704, in Fig. 7).
With regard to claim 7, the text classifying apparatus according to claim 1, wherein:
the class corresponds to a script of the text (See for example, col. 4, lines 51-53).
With regard to claim 8, the text classifying apparatus according to claim 1, wherein:
the class corresponds to an orientation of the text (See for example, col. 4, lines 51-53).
With regard to claim 10, the text classifying apparatus according to claim 1, wherein:
the class corresponds to: a script; and an orientation of the text (See for example, col. 4, lines 51-53).
Claim 15 is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15.  Claim 15 distinguishes from claim 1 only in that it recites 
	Claim 16 is rejected the same as claim 1 except claim 16 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 16.
Claim 17 is rejected the same as claim 16.  Thus, argument similar to that presented above for claim 16 is applicable to claim 17.  Claim 17 distinguishes from claim 16 only in that it recites a non-transitory computer-readable medium storing a program. Fortunately, Smith, et al. (See for example, col. 12, lines 31-35) teach this feature.
11. 	With regard to claim 1, Pan, et al. disclose a text classifying apparatus, comprising:
a segmentation unit, i.e., binarization/resizing unit, configured to segment an image into a plurality of lines of text (See for example, Fig. 3 and the associated text); a selection unit configured to select a line of text from the plurality of lines of text (See for example, col. 5, line 56 – col. 6, line 3); an identification unit configured to identify a sequence of classes, i.e., confidence values associated with different line of text or text line language, corresponding to the selected line of text (See for example, col. 6, lines 11-24); a recording unit configured to record, for the selected line of text (this feature is inherently required because the selected line of text needs be stored prior to performing the classification), a global class corresponding to a class of the sequence of classes and a classification unit configured to classify the image according to the global class, i.e., confidence values with respect to each text line language having a maximum value, based on a confidence level of the global class (See for example, col. 7, lines 21-34: a language classification of a whole document may be completed on the basis of language classification performed for each text line.  For example, text line language confidences may be 
With regard 4, the text classifying apparatus according to claim 1, wherein: the classification unit is configured to classify the image according to the global class, if the confidence level is above a threshold (See for example, col. 8, lines 6-18).
With regard to claim 7, the text classifying apparatus according to claim 1, wherein:
the class corresponds to a script of the text (See for example, col. 6, line 59 – col. 7, line 4).
With regard to claim 8, the text classifying apparatus according to claim 1, wherein: 
the class corresponds to an orientation of the text (See for example, col. 7, lines 5-17).		
With regard to claim 10, the text classifying apparatus according to claim 1, wherein:
the class corresponds to: a script; and an orientation of the text (See for example, col. 7, lines 5-17).
With regard to claim 14, claim 1 encompasses the limitation of this claim, and is rejected the same as claim 1.  Thus, the arguments are not repeated herein but are incorporated by reference.  Applicant’s attention is further invited to column 7, lines 21-34. 
	Claim 15 is rejected the same as claim 1.  Thus, argument similar to that presented above for claim 1 is applicable to claim 15.  Claim 15 distinguishes from claim 1 only in that it recites an optical character recognition unit configured to perform optical character recognition on the 
	Claim 16 is rejected the same as claim 1 except claim 16 is a method claim.  Thus, argument similar to that presented above for claim 1 is applicable to claim 16.
Claim 17 is rejected the same as claim 16.  Thus, argument similar to that presented above for claim 16 is applicable to claim 17.  Claim 17 distinguishes from claim 16 only in that it recites a non-transitory computer-readable medium storing a program. Fortunately, Pan, et al. (See for example, Fig. 7 and the associated text) teach this feature.
Claim Rejections - 35 USC § 103
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. 	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan, et al. ‘035.
14. 	With regard to claim 3, Pan, et al. (hereinafter “Pan”) discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Pan does not expressly call for wherein: the selection unit is configured to select another line of text, if the confidence value is below a threshold.  Instead, Pan at column 6, lines 25-37 discloses: “A predetermined number of candidate text lines may be selected as the text line based on the calculated candidate text line confidences, and it is also possible not to select a predetermined number of candidate text lines as the text line, but selecting at least one candidate text line whose text line confidence is higher than a preset threshold as a text line.  However, the disclosure is 
	With regard to claim 5, Pan discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Pan does not expressly call for wherein the classification unit is configured to classify the image according to a
plurality of global classes, if the confidence level is below a threshold. Instead, Pan at column 8, lines 6-18 discloses: “In the case that a maximum value among the current language confidences 
complies with a predetermined condition, the candidate language (or corresponding language class) corresponding to the current language confidence may be determined as the language of the input document.  The predetermined condition for example may be a case where the maximum value among the current language confidences is higher than a predetermined threshold.  However, the disclosure is not limited thereto, for example, the condition may be a 
condition where the maximum value among the current language confidences is larger than the second maximum value by a predetermined amount, or may be any other suitable conditions”.  .
15. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, et al. ‘035 in view of Sun, et al. (US 2013/0294696 A1).
16. 	With regard to claim 6, Pan discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Pan further states at column 5, lines 62-63 – col. 6, line 3:  “At least one candidate text line may be selected as a text line according to the height or length of a text line. Pan does not expressly call for selecting the line of text based on an aspect ratio of the line of text.  However, Sun, et al. (See for example, paragraphs 0036 and 0077) teach this feature.  Before the effective filing date of the claimed invention, it would have been an obvious to one having ordinary skill in the art to incorporate the teaching as taught by Sun, et al. into the system of Pan, if for no other reason than to select the line of text based on an aspect ratio of the line of text.  Therefore, it would have been obvious to combine Pan with Sun, et al. to obtain the invention as specified in claim 6.     
17. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pan, et al. ‘035 in view of Nestares (US 2009/0161991 A1) 
18. 	With regard to claim 9, Pan discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.  Pan does not expressly call for wherein: based on the orientation of the text, the orientation of image is corrected before . 
19. 	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan ‘035 in view of Schäfer, et al. (US 2020/0175267 A1) .
20. 	With regard to claim 11, Pan discloses all of the claimed subject matter as already addressed above in paragraph 11, and incorporated herein by reference.   Pan at column 6, lines 42-62 further states: “The language classification unit 104 performs language classification 
on the received text lines according to the graphic feature of the text lines, . . . Artificial 
Neural Network classifying method with respect to the texture feature in the text line. . .  and Artificial Neural Network classifying method,. . . . By the above language classification, for example, the languages of the text line may be classified into classes of Chinese, Japanese, Korean, Latin, normal Arabic, reverse Arabic, normal Indic and reverse Indic”.  Pan does not expressly call for a neural network that has been trained to recognize the class using a
dataset that comprises a plurality of samples of text.  However, Schäfer, et al. (See for example, paragraph 0034 and 0037) teach this feature.  Before the effective filing date of the claimed invention, it would have been an obvious to incorporate the teaching as taught by Schäfer, et al. into the system of Pan, and to do so would at least allow classifying the text accurately and create a classified text.  Therefore, it would have been obvious to combine Pan with Schäfer, et al. to obtain the invention as specified in claim 11.

	With regard to claim 13, the text classifying apparatus according to claim 11, wherein the neural network comprises: a convolution neural network configured to perform image recognition of the line of text; and a recurrent neural network configured to perform sequence recognition of the line of text (See for example, paragraph 0037 of Schäfer, et al.).
Conclusion

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665